Citation Nr: 1726318	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-14 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disorder, to include arthritis.

3.  Entitlement to service connection for a cervical spine disorder, to include arthritis.

4.  Entitlement to service connection for any bilateral hand condition to include cramping, muscle spasm, and neuropathy.

5.  Entitlement to service connection for any bilateral arm condition, to include peripheral neuropathy.

6.  Entitlement to service connection for a feet skin condition, to include tinea pedis.

7.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot condition, including flat feet and hallux valgus, and if so, whether service connection is warranted.

8.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disorder of the face, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Mark. R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION


The Veteran served on active duty from June 1976 to May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2016, a video-conference hearing was held before the undersigned Veterans Law Judge.  The record was held open for 60 days and the Veteran submitted a medical opinion as to the nature and etiology of his PTSD, and waived initial RO consideration of the medical opinion.  See 38 C.F.R. § 20.1304(c).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issues of service connection for a low back disorder, cervical spine disorder, bilateral hand disorder, bilateral arm disorder, and foot skin disorder as well as the reopened claims of service connection for a bilateral foot disorder and skin disorder of the face are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The February 2002 rating decision that denied the Veteran's claim of service connection for a bilateral foot disorder and the May 2006 rating decision that denied reopening the same as well as denied service connection for a skin disorder of the face were not timely appealed.

2.  Evidence received since the May 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral foot condition.

3.  Evidence received since the May 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a skin disorder of the face.

4.  The Veteran has PTSD related to military sexual trauma (MST) during service.



CONCLUSIONS OF LAW

1.  The May 2006 rating decision that denied reopening a claim of service connection for a bilateral foot condition, including flat feet and hallux valgus, and service connection for a skin disorder of the face is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

2.  The criteria for reopening a claim of service connection for a bilateral foot disorder have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for reopening a claim of claim of service connection for a skin condition of the face have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Claims to Reopen

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In February 2002, the RO denied service connection for a bilateral foot disorder, including flat feet and hallux valgus.  The Veteran was informed of the denial the same month.  A report of contact in May 2003 in response to "our letter" is noted in the claims file.  Presumably this refers to the February 2002 denial.  However, the report of contact notes, "There was no particular benefit that he desired."  Nothing further regarding the claim was received until an October 2005 application for compensation raising the issue.  Further, no additional evidence material to the claim was received within a year of the February 2002 denial.  

In the October 2005 application for compensation, the Veteran applied for service connection for a bilateral foot disorder and a skin disorder of the face.  Given the prior February 2002 rating decision denying service connection for a bilateral foot disorder, the new claim of service connection for a bilateral foot disorder was treated as claim to reopen.

In a May 2006 rating decision, the claim to reopen and the claim of service connection for a skin disorder of the face were both denied.  The Veteran was informed of the denials the same month.  Nothing further with regard to the claim of service connection for a bilateral foot condition was received until a July 2009 report of contact.  Nothing further with regard to the claim of service connection for a skin disorder of the face was received until an October 2009 statement from the Veteran indicating that he had pseudofolliculitis barbae (PFB) due to being forced to shave as a teenager in service even though he did not have any facial hair, and that the condition had continued to date.  Because these denials were not appealed, and no new and material evidence was received within one year, the May 2006 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

With regard to a bilateral feet condition, the Veteran reported that his flat feet had gotten worse in service due to road marching and standing on his feet for long periods during all types of bad weather as well as participating in physical training in combat boots that had no support.  Further, VA treatment records in the claims file for on-going treatment of flat feet and hallux valgus are of record.  

With regard to the claim for service connection for a skin disorder of the face, the October 2009 statement by the Veteran is sufficient to warrant reopening, as the Veteran is competent to report symptoms he experiences and medical treatment he has received.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Thus, the new evidence for both claims relates to an unestablished fact necessary to substantiate the claims, and it raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claims of service connection for a bilateral foot condition and a skin disorder of the face are reopened. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims are further addressed in the remand section.

II.  Service Connection-Psychiatric Disorder, including PTSD

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  On-set during service for certain chronic diseases can be established showing by continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

To establish service connection for PTSD generally, a veteran must show: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders (DSM); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In this case, the Veteran has been diagnosed with PTSD due to MST.  While the criteria for service connection for psychiatric disorders other than PTSD are the same as other disorders, the criteria for service connection for PTSD, and in particular PTSD based on MST, differ.

A claim predicated on MST falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013); Patton v. West, 12 Vet. App. 272 (1999).  Relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304(f)(5).

The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) (previously codified at 3.304(f)(3) and (f)(4)) specifically states that a medical opinion may be used to corroborate a personal assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the [Court] erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor).

In support of his claim, the Veteran states that he was drugged and sexually assaulted by a group of fellow soldiers while in service.  He also testified that he reported the incident to his sergeant, but was threatened by his sergeant if he did.  He states that he did not report the incident, but instead went absent without official leave (AWOL) for 52 days.

The Veteran has submitted a January 2017 private medical opinion from Dr. Stoeckel, a licensed psychologist.  After an examination of the Veteran and review of the record, Dr. Stoeckel opined that the Veteran's PTSD was due to MST.  In support, Dr. Stoeckel opined that personnel records revealed an uneventful military experience up until February 1977 when the alleged assault occurred, after which he went AWOL.  Further, in 2004, the Veteran's history since service includes extensive evidence of self-medicating, and the Veteran first indicated unusually terrible experience during service, though he did not elaborate or discuss MST.  As to nexus, Dr. Stoeckel opined that the Veteran's current PTSD symptoms, including paranoia, hypervigilance, agitation, and revivification experiences were associated with MST.

Dr. Stoeckel's medical opinion is sufficient to corroborate the Veteran's reported in-service MST under Menegassi.  Further, as Dr. Stoeckel's medical opinion as to nexus is the only one of record and is favorable to the claim, the Board finds that the evidence is at least in equipoise and will grant service connection for PTSD due to MST after resolving reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Although other psychiatric diagnoses are of record, Dr. Stoeckel also persuasively determined that PTSD is the proper diagnosis for the Veteran's current psychiatric disability.  Accordingly, service connection is granted for PTSD.

ORDER

The claim of service connection for a bilateral foot disorder is reopened, and the appeal is granted to this extent only.

The claim of service connection for a claim of a skin disorder of the face is reopened, and the appeal is granted to this extent only.

Service connection for PTSD is granted.


REMAND

The remaining claims are remanded to the RO for further development.

The Veteran is seeking service connection for disorders of the low back and cervical spine as well as related radiculopathies in the hands and arms.  VA treatment records confirm that the Veteran has lumbosacral disc disease, back pain not otherwise specified, peripheral sensory neuropathy, and cervical radiculopathy.  Of note, the Veteran also has a history of sensory symptoms in the legs and feet, which might stem from the low back disorder claimed, and which, if present, should be assessed.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (directing VA to evaluate any associated objective neurological abnormalities).

The Veteran testified at the November 2016  Board hearing that he was treated in the emergency room during service as the result of injuries sustained during a car accident in which the vehicle was driven off the road into a ditch in a corn field.  The Veteran experienced back pain as a result of the car accident and has experienced back pain since service, though he did not seek medical treatment for his back disorders during service because he feared being discharged if he complained too much about physical stuff.  He has not yet been afforded a VA examination of his low back, cervical spine, or related radicular disorders for which he claims service connection.  Therefore, on remand, the Veteran should be afforded a VA examination of these disorders, and nexus opinions should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Likewise, while the Veteran has been afforded an examination by a podiatrist, the examiner did not address his claimed feet skin condition.  However, the Veteran is currently diagnosed with tinea pedis and in several statements has claimed that his tinea pedis is related to his service.  Therefore, the Veteran should also be afforded an examination of any skin condition of his feet, and a nexus opinion should be obtained.  Id.

With regard to the Veteran's reopened claim of service connection for a bilateral foot disorder, the Veteran's flat feet preexisted service as the condition was noted on a June 1976 service entrance examination.  While the August 2010 examiner provided an opinion as to direct service connection for diagnosed flat feet and hallux valgus, a medical opinion as to whether the Veteran's flat feet were aggravated by service is still needed as this aspect of the claim is one of service aggravation.

With regard to the Veteran's reopened claim of service connection for a skin disorder of the face, a thorough review of the treatment records in the claims file does not show a diagnosis of a skin disorder of the face, including PFB.  However, given the low threshold of reopening the claim in the context of VA's duty to assist, and the Veteran's competent statements that he has recurrent symptoms, the Board finds that he should be afforded a VA examination for this claim as well.  Id.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for VA examinations in connection with his claims pertaining to his low back, cervical spine, and associated radicular disorders of the hands, arms, and feet as well as his claimed skin disorder of the feet and face, to determine the nature and etiologies of these conditions.  An addendum opinion as to whether the Veteran's flat feet were aggravated by service is needed as well.  The entire claims file must be reviewed by examiner. 

The examiner or examiners should opine as to:

(A) Whether the Veteran has a skin disorder of the face, including PFB;

(B) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lumbosacral disc disease, cervical spine disorder, cervical radiculopathy, peripheral sensory neuropathy, and tinea pedis or any other low back disorder, cervical spine disorder, associated radicular disorders, or skin conditions of the feet and face found had their onset during, or are otherwise related to, his active service;

(C) (i) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's flat feet increased in severity during service;

(ii) If so, whether it is clear and unmistakable (i.e., undebatable) that the increase was due to the natural progress of the disease.

In addressing the above, the examiner should note the lay statements and post-service symptomatology and treatment noted.  With regard to the Veteran's back disabilities, the Board notes that the Veteran sought treatment for a right leg condition after the in-service motor vehicle accident that he testified caused his back disorders and that the Veteran testified that he did not want to complain further because he was worried that, if he made too many complaints about physical stuff, he would be discharged from the military.

A complete rationale must be provided for any opinion reached.

2.  Finally, readjudicate the issues remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


